Cite as: 589 U. S. ____ (2020)            1

                   Statement of GORSUCH, J.

SUPREME COURT OF THE UNITED STATES
 DAMIEN GUEDES, ET AL. v. BUREAU OF ALCOHOL,
  TOBACCO, FIREARMS AND EXPLOSIVES, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
       STATES COURT OF APPEALS FOR THE DISTRICT
                 OF COLUMBIA CIRCUIT
              No. 19–296.   Decided March 2, 2020

  The petition for a writ of certiorari is denied.
  Statement of JUSTICE GORSUCH.
  Does owning a bump stock expose a citizen to a decade in
federal prison? For years, the government didn’t think so.
But recently the Bureau of Alcohol, Tobacco, Firearms and
Explosives changed its mind. Now, according to a new in-
terpretive rule from the agency, owning a bump stock is for-
bidden by a longstanding federal statute that outlaws the
“possession [of] a machinegun.” 26 U.S. C. §5685(b), 18
U.S. C. §924(a)(2). Whether bump stocks can be fairly re-
classified and effectively outlawed as machineguns under
existing statutory definitions, I do not know and could not
say without briefing and argument. Nor do I question that
Congress might seek to enact new legislation directly regu-
lating the use and possession of bump stocks. But at least
one thing should be clear: Contrary to the court of appeals’s
decision in this case, Chevron U. S. A. Inc. v. Natural Re-
sources Defense Council, Inc. 467 U.S. 837 (1984), has noth-
ing to say about the proper interpretation of the law before
us.
  In the first place, the government expressly waived reli-
ance on Chevron. The government told the court of appeals
that, if the validity of its rule (re)interpreting the ma-
chinegun statute “turns on the applicability of Chevron, it
would prefer that the [r]ule be set aside rather than up-
2        GUEDES v. BUREAU OF ALCOHOL, TOBACCO,
               FIREARMS AND EXPLOSIVES
                   Statement of GORSUCH, J.

held.” 920 F.3d 1, 21 (CADC 2019) (Henderson, J., concur-
ring in part and dissenting in part) (noting concession).
Yet, despite this concession, the court proceeded to uphold
the agency’s new rule only on the strength of Chevron def-
erence. Think about it this way. The executive branch and
affected citizens asked the court to do what courts usually
do in statutory interpretation disputes: supply its best in-
dependent judgment about what the law means. But, in-
stead of deciding the case the old-fashioned way, the court
placed an uninvited thumb on the scale in favor of the
government.
   That was mistaken. This Court has often declined to ap-
ply Chevron deference when the government fails to invoke
it. See Eskridge & Baer, The Continuum of Deference: Su-
preme Court Treatment of Agency Statutory Interpreta-
tions From Chevron to Hamdan, 96 Geo. L. J. 1083, 1121–
1124 (2008) (collecting cases); Merrill, Judicial Deference to
Executive Precedent, 101 Yale L. J. 969, 982–984 (1992)
(same); see BNSF R. Co. v. Loos, 586 U. S. ___ (2019). Even
when Chevron deference is sought, this Court has found it
inappropriate where “the Executive seems of two minds”
about the result it prefers. Epic Systems Corp. v. Lewis, 584
U. S. ___, ___ (2018) (slip op., at 20). Nor is it a surprise
that the government can lose the benefit of Chevron in sit-
uations like these and ours. If the justification for Chevron
is that “ ‘policy choices’ should be left to executive branch
officials ‘directly accountable to the people,’ ” Epic Systems,
584 U. S., at ___ (slip op., at 20) (quoting Chevron, 467 U.S.,
at 865), then courts must equally respect the Executive’s
decision not to make policy choices in the interpretation of
Congress’s handiwork.
   To make matters worse, the law before us carries the pos-
sibility of criminal sanctions. And, as the government itself
may have recognized in offering its disclaimer, whatever
else one thinks about Chevron, it has no role to play when
                 Cite as: 589 U. S. ____ (2020)            3

                   Statement of GORSUCH, J.

liberty is at stake. Under our Constitution, “[o]nly the peo-
ple’s elected representatives in the legislature are author-
ized to ‘make an act a crime.’ ” United States v. Davis, 588
U. S. ___, ___ (2019) (slip op., at 5) (quoting United States
v. Hudson, 7 Cranch 32, 34 (1812)). Before courts may send
people to prison, we owe them an independent determina-
tion that the law actually forbids their conduct. A “reason-
able” prosecutor’s say-so is cold comfort in comparison.
That’s why this Court has “never held that the Govern-
ment’s reading of a criminal statute is entitled to any def-
erence.” United States v. Apel, 571 U.S. 359, 369 (2014).
Instead, we have emphasized, courts bear an “obligation” to
determine independently what the law allows and forbids.
Abramski v. United States, 573 U.S. 169, 191 (2014);
see also 920 F.3d, at 39–40 (opinion of Henderson, J.);
Esquivel-Quintana v. Lynch, 810 F.3d 1019, 1027–1032
(CA6 2016) (Sutton, J., concurring in part and dissenting in
part). That obligation went unfulfilled here.
   Chevron’s application in this case may be doubtful for
other reasons too. The agency used to tell everyone that
bump stocks don’t qualify as “machineguns.” Now it says
the opposite. The law hasn’t changed, only an agency’s in-
terpretation of it. And these days it sometimes seems agen-
cies change their statutory interpretations almost as often
as elections change administrations. How, in all this, can
ordinary citizens be expected to keep up—required not only
to conform their conduct to the fairest reading of the law
they might expect from a neutral judge, but forced to guess
whether the statute will be declared ambiguous; to guess
again whether the agency’s initial interpretation of the law
will be declared “reasonable”; and to guess again whether a
later and opposing agency interpretation will also be held
“reasonable”? And why should courts, charged with the in-
dependent and neutral interpretation of the laws Congress
has enacted, defer to such bureaucratic pirouetting?
   Despite these concerns, I agree with my colleagues that
4       GUEDES v. BUREAU OF ALCOHOL, TOBACCO,
              FIREARMS AND EXPLOSIVES
                  Statement of GORSUCH, J.

the interlocutory petition before us does not merit review.
The errors apparent in this preliminary ruling might yet be
corrected before final judgment. Further, other courts of
appeals are actively considering challenges to the same reg-
ulation. Before deciding whether to weigh in, we would
benefit from hearing their considered judgments—pro-
vided, of course, that they are not afflicted with the same
problems. But waiting should not be mistaken for lack of
concern.